McKAY, Circuit Judge,
concurring:
With respect to the court’s denial of prejudgment interest, I concur, rather than dissent, for the reasons set forth in my concurring opinion in Clay v. Burlington Northern Railroad Co., 803 F.2d 563 (10th Cir.1986). The judgment of $1,000,192.00 was not segregated into its component parts of economic loss, for which I would award prejudgment interest, and noneconomic compensation, such as pain and suffering, for which I would not. In addition, the plaintiff failed to submit evidence to support the calculation of an appropriate interest rate.